DETAILED ACTION 
Response to Arguments
Applicant's arguments filed 04 June 2021 have been fully considered but they are not persuasive.

Objections:
The claims have been amended to overcome the claim objections.  Therefore the claim objections are withdrawn

Rejections under 35 USC § 112(b)
The claims have been amended to overcome indefinite issues.  Therefore, the rejections have been withdrawn.

Rejections under 35 USC § 102 and 35 USC § 103
	The remarks take the general position that the applied art fails to disclose the amended subject matter.  The examiner disagrees as discussed in the rejections herein below.

Claim Objections
Claim 1 recites the limitation "the angle modulated backscattered or forward scattered electrons signal" in the second to last line of claim 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 lacks written description for “detecting the angle-modulated backscattered or forward scattered electrons signal selectively at the predetermined modulation frequency”.  Specifically, there is no disclosure of selective detection of the angle modulated backscattered or forward scattered electrons.  The remarks point to support in paragraphs [0020], [0063] and [0067]-[0069] of the specification.  
Paragraph [0020] of the specification recites that “by using a relative angle between the electron beam and the sample under study modulated at a given predetermined frequency, contributions in the angle modulated backscattered or forward scattered electrons signal from deviation free regions will be small or even negligible” 
	That is, paragraph [0020] suggests that angle modulated scattered electrons are small or negligible in deviation free regions.  Paragraph [0063] teaches “The modulation frequency, and optionally the amplitude of the modulation, can be predetermined in order to obtain an angular modulation small enough to produce undetectable changes of scatter intensity in a free-defect material at the Bragg condition or near the Bragg condition, but which would produce a detectable modulation in case there is a defect ”.  That is, paragraph [0063] also does not teach selectively detecting angle modulated scattered electrons.  Instead, paragraph [0063] teaches a modulation frequency that produces small changes in the scatter intensity in a free-defect material and a detectable modulation in case there is a defect.  Paragraphs [0067]-[0069] are also directed to an embodiment where the modulation results or does not result in scattered signal.  However, there is no disclosure of a selectively detecting.  That is, the material characteristics of the crystal with respect to the relative angle between the electron beam and the sample under study modulated at a given predetermined frequency determines whether detection occurs or is small or negligible. 
	Claims 2-9 and 15-20 lack written description by virtue of their dependencies on a rejected base claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite for reciting “wherein irradiating the sample under study with an electron beam” in the second to last clause.  Specifically, “an electron beam” is introduced in line 5 of claim 1, therefore it is unclear whether this is the same or different electron beam as line 5.
Moreover, claim 1 is vague and indefinite for requiring “irradiating the sample” in line 5 and “irradiating the sample” in the second to last clause.  Specifically, it is unclear whether the second irradiation requirement is a further limitation of the irradiation step of line 5 or if the second irradiation limitation is a separate irradiation step (i.e. two separate irradiations).  For instance, it is unclear whether the claim is requiring irradiating the sample with an electron beam having an average relative angle and separately irradiating the sample with an electron beam comprises periodically modulating the instantaneous relative angle or if the claim means that the instantaneous relative angle modulation occurs in the first irradiation step to generate the average relative angle.
Similarly, claim 1 requires detecting twice, however it is unclear whether these are separate detection steps of two different irradiation steps or further limitations of a single detection step of a single irradiation step.
Claims 2-9 and 15-20 are vague and indefinite by virtue of their dependencies on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Preikszas (US pgPub 2011/0108736).
	Regarding claim 1, Preikszas teaches a method of characterizing a region in a sample under study (inherent to the apparatus of figure 1), the sample under study comprising a first region having first crystalline properties and a second region having second crystalline properties, the first crystalline properties being different from the second crystalline properties ([0077] region of interest is discernable from other regions of the object which depends on the crystal orientation), the method comprising:


detecting the backscattered or forward scattered electrons ([0057]); and 
deriving a characteristic of the first and/or the second region in the sample under study from the detected backscattered or forward scattered electrons (region of interest or other regions, [0077]), 
wherein irradiating the sample under study with an electron beam comprises periodically modulating the instantaneous relative angle between the electron beam and the lattice plane of sample under study (angular scan ([0077]), which is periodic when angular scan is applied to additional regions of interest see paragraph [0076] (i.e. occurring at a period after the initial angular scan).  Further note since the sample is a crystal the angular scan causes a modulation of the instantaneous relative angle between electron beam and lattice) with a predetermined modulation frequency (a scan inherently has a modulation frequency), and 
.

Claims 1-2, 6, 7, 9 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kakibayashi et al. (USPN 5,744,800).
Regarding claim 1, Kakibayashi et al. teach a method of characterizing a region in a sample under study (col. 6, lines 57-60), the sample under study comprising a first region having first crystalline properties and a second region having second crystalline properties (col. 7, lines 6-16, the portion of the specimen to be examined having a noticeable structure is the first region, second region is where there are no noticeable structures), the first crystalline properties being different from the second crystalline properties (first region is where a defect may be found (col. 7, lines 6-12) thus different crystalline properties), the method comprising: 
irradiating the sample under study with an electron beam (inherent to an electron microscope), the average relative angle between the electron beam and the sample under study being selected such that a contribution in the backscattered or forward scattered signal of the first region is distinguishable from a contribution of the second 
detecting the backscattered or forward scattered electrons (electron scatter (i.e. backscatter or forward scatter) inherent to an electron diffraction image); and 
deriving a characteristic of the first and/or the second region in the sample under study from the detected backscattered or forward scattered electrons (col. 7, lines 8-12, any noticeable structure found.  Further, searching and deciding a defect exists see col. 7, lines 49-51 and col. 7, lines 38-49), 
wherein irradiating the sample under study with an electron beam comprises periodically modulating the instantaneous relative angle between the electron beam and 
wherein detecting the backscattered or forward scattered electrons comprises detecting the angle-modulated backscattered or forward scattered electrons signal selectively at the predetermined modulation frequency (since the electron diffraction image is obtained via avalanche or CCD (col. 5, lines 4-8 and col. 7, lines 12-14) and the scattered electrons are modulated at the tilt frequency provided by the pulse motor, the scattered electrons (backward or forward) comprises detecting the scattered electrons signal modulated at the predetermined modulation frequency.  Lastly, detection occurs selectively either by detecting scattered electrons or by not detecting (i.e. by lack of irradiation) scatted electrons).
Regarding claim 2, Kakibayashi et al. teach wherein the sample under study and the average beam size are selected to be larger than the size of the region to be characterized (since structures noticed are centered in the visual field, the average beam size is selected to be larger than the size of the region.  Since the structure is located on the sample to be studied, it is larger than the region).
Regarding claims 6 and 19, Kakibayashi et al. teach wherein the modulation of the instantaneous relative angle between the electron beam and the lattice plane of the 
Regarding claims 7 and 20, Kakibayashi et al. wherein the first regions in the sample under study comprise crystalline defects in a crystalline structure (col. 7, lines 6-12, note: sample is crystalline, see col. 7, lines 26-29), and wherein deriving a characteristic of the first and/or the second region in the sample under study comprises determining a density of crystalline defects (col. 7, lines 49-51).
Regarding claim 9, Kakibayashi et al. teach wherein the method further comprises: obtaining an indication on a density of deviations in crystalline properties; identifying a region of interest (col. 7, lines 41-51 decide a defect exists locate low density defects); and decreasing the electron beam spot size to localize a deviation in crystalline properties (col. 7, lines 56-61 precisely observe the defect by setting the electron microscope to the high-magnification high resolution mode (i.e. decreasing spot size)).



Claims 1, 4, 5, 8, 15, 17 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bedell et al. (US pgPub 2017/0365441).
Regarding claim 1, Bedell et al. teach a method of characterizing a region in a sample under study (inherent in the ECCI apparatus of figures 3-4), the sample under study comprising a first region having first crystalline properties (fig. 2, one of the imagable ready regions 52 which may be crystalline material, see [0022]-[0023]) and a 
irradiating the sample under study with an electron beam (via electron source 72 in figure 3), the average relative angle between the electron beam and the sample under study being selected such that a contribution in the backscattered or forward scattered signal of the first region is distinguishable from a contribution of the second region ([0039] teaches determining a tilt and rotation angle at which the electron channeling pattern most resembles a reference image via  a series of different substrate-beam angles and designating that angle as the optimum channeling angle for region 521.  Since paragraph [0041] teaches there is a small differences in the optimum channeling angle between regions 52, an average substrate beam-angle taken over regions 52 (equivalent to claimed “average relative angle”) is selected via the process of paragraph [0039] such that the regions are distinguishable (small differences in optimum channeling angle).  Note: the claim does not require the sample irradiated with the electron beam to actually irradiate the sample at the average relative angle, therefore an average of each angle substrate-beam angle of regions 52 exists and such an angle is selected such that the first region 52 is distinguishable from the second 
detecting the backscattered or forward scattered electrons ([0036] and [0039] both teach detecting backscatter electrons); and 
deriving a characteristic of the first and/or the second region in the sample under study from the detected backscattered or forward scattered electrons (electron beam channeling pattern or electron backscatter diffraction pattern, [0039]), 
wherein irradiating the sample under study with an electron beam comprises 
periodically modulating the instantaneous relative angle between the electron beam and lattice plane of the sample under study ([0039] and [0041], periodically, in that the optimum channeling angle is determined for each region 52.  Crystal structures inherently have a lattice plane, that when tilting occurs a angle changes between the electron beam and the lattice plane) with a predetermined modulation frequency (obtaining patterns at intervals of 0.05 degrees tilt and rotations.  Since the intervals of rotation are the same and the image process is the same at each rotational angle, the modulation frequency of the substrate is the same (i.e. predetermined by the time it takes to rotate and image the pattern of the substrate)), and 
wherein detecting the backscattered or forward scattered electrons comprises detecting the angle modulated backscattered or forward scattered electrons signal selectively at the predetermined modulation frequency ([0039], modulation frequency intervals of 0.05 degrees of tilt and rotation per unit of time, wherein selective detection occurs when scattered electrons are detected or not detected).
Regarding claims 4 and 17, Bedell et al. teach wherein the average relative angle between the electron beam and the sample under study is selected such that a channeling condition is fulfilled for the second region ([0041], wherein the average exists over the regions 52.  Since the optimum channeling angle differences are small, the channeling condition is fulfilled for all regions 52).
Regarding claims 5 and 18, Bedell et al. teach wherein the modulation of the instantaneous relative angle between the electron beam and the lattice plane of the sample under study is obtained by periodic tilting of the sample ([0039]).
Regarding claim 8, Bedell et al. teach wherein the sample under study comprises confined crystalline structures embedded in a non-crystalline matrix ([0029] amorphous material in between the patterned crystalline material of each imagable ready region 52, wherein amorphous material lacks a long range crystal order.  Thus, 52 is embedded in amorphous material in between regions 52), and wherein deriving a characteristic of the first and/or the second region in the sample under study comprises determining a density of deviations in the confined crystalline structures ([0002] teaches test the crystal defect density in the materials, which may be done via ECCI ([0004]).  Thus, since the process is an alignment process to increase throughput of ECCI, deriving 
Regarding claim 15, Bedell et al. teaches A computer program product comprising instructions which, when executed on a processor and memory, induce a method according claim 1 (fig. 5, [0054]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kakibayashi et al. in view of Blackledge (USPN 8,178,784).
Regarding claims 3 and 16, Kakibayashi et al. teach wherein detecting the backscattered or forward scattered electrons is at the angle modulation frequency (see discussion in claim 1 above).
	Kakibayashi et al. fails to disclose using a lock-in amplification.
Blackledge teaches using lock-in amplifiers with CCD cameras or avalanche photodiodes (col. 6, lines 58-59 and col. 6, lines 64-67).
	Blackledge modifies Kakibayashi et al. by suggesting using a lock-in amplifier with an avalanche type detector  or a CCD.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [0037] teaches the optimum channeling angle is calculated at each region 52